DETAILED ACTION

1.	Claims 45-65 are presented for consideration.

Claim Objections

2.	Claims 53-58 are objected to because of the following informalities:  
As per claims 53-58, “The computer readable medium” should be corrected as “The non-transitory computer readable medium”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 45, 46, 48, 49, 52, 53, 55, 56, 59, 60, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. [ US Patent Application No 2015/0128194 ], in view of Lau et al. [ US Patent Application No 2018/0077443 ].


in response to a command to play in a new room for a playback session of networked rendering devices [ i.e. move or walk from the first space to the second space, and send playback command ] [ Abstract; and paragraphs 0008, 0009, 0126, and 0127 ];
identifying a current room based on a context of prior commands in the playback session [ i.e. acquiring an identifier and playback progress information of first multimedia content played ] [ paragraphs 0117, and 0226 ],
determining that the current room and the new room are not the same [ i.e. the first space and the second space may be different ] [ paragraphs 0126, and 0209 ], and 
identifying a target device associated with the new room [ i.e. scan request and receive response from the second playback device ] [ paragraphs 0161-0164 ]; 
identifying, from capabilities of the identified target device, an asset component to be rendered by the target device [ i.e. determine a second playback device according to a type of multimedia content ] [ 1021, Figure 2; and paragraphs 0129-0133 ], wherein the asset component is a first representation of a media asset of the playback session [ i.e. determine a specific type of the multimedia content played by the playback device 1 ] [ paragraph 0211 ].
Kuang does not specifically disclose

Lau discloses
synchronizing playback of the target device with other device(s) that are members of the playback session [ i.e. synchronous data playback between a video device and two audio devices ] [ Figure 1; and paragraphs 0018, and  0023 ], the synchronizing including identifying respective other asset component(s) to be rendered pursuant to the playback session by the other device(s), the other asset component(s) representing other representation(s) of the media asset  [ i.e. same or different data can be transmitted to two mobile devices ] [ paragraphs 00019, 0027, and 0030 ], and timing of playback of the asset component to timing of the other asset component(s) [ i.e. synchronizing video on one device with corresponding audio played on another device ] [ paragraphs 0018, 0027, and 0031 ].
It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kuang, and Lau because the teaching of Lau would enable to improve synchronization by employed various clock synchronization, buffering, clock-drift correction and data processing methods [ Lau, paragraph 0020 ].



6.	As per claim 48, Kuang discloses clearing the context of prior commands after the removing of the devices that are not associated with the new room [ i.e. turn-off command to the first playback device ] [ paragraphs 0196, and 0197 ].

7.	As per claim 49, Kuang discloses wherein the target device is a portable device [ paragraph 0113 ], and the portable device is associated with the new room when a protocol discovers the target devices is nearby other devices previously associated with the new room [ i.e. Bluetooth discovery and playback device nearest to the mobile device ] [ Figure 1d; and paragraphs 0126, 0165 ].



9.	As per claims 55 and 56, they are rejected for similar reasons as stated above in claims 48, and 49.

10.	As per claims 59 and 60, they are rejected for similar reasons as stated above in claims 45, and 46.

11.	As per claims 62 and 63, they are rejected for similar reasons as stated above in claims 48, and 49.

12.	Claims 47, 54, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. [ US Patent Application No 2015/0128194 ], in view of Lau et al. [ US Patent Application No 2018/0077443 ], and further in view of Dhawan et al. [ US Patent Application No 2006/0270395 ].

It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kuang, Lau, and Dhawan because the teaching of Dhawan would enable to allow the entire group to know which file/content to play next and when to play it, allow the group to be synchronized with respect to playback of file/content [ Dhawan, paragraph 0005 ].

14.	As per claim 54, it is rejected for similar reasons as stated above in claim 47.

15.	As per claim 61, it is rejected for similar reasons as stated above in claim 47.

s 50, 51, 57, 58, 64, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang et al. [ US Patent Application No 2015/0128194 ], in view of Lau et al. [ US Patent Application No 2018/0077443 ], and further in view of Toksoz et al. [ US Patent No 9,846,564 ].

17.	As per claim 50, Kuang in view of Lau does not specifically disclose when the target device is determined to be a dumb device; identifying a silent primary device for the target device, retrieve, by the silent primary device, the asset component of the media asset for identified for the target device, and send the retrieved asset component from the silent primary device to the target device.  Toksoz discloses when the target device is determined to be a dumb device; identifying a silent primary device for the target device, retrieve, by the silent primary device, the asset component of the media asset for identified for the target device, and send the retrieved asset component from the silent primary device to the target device [ i.e. when the computing devices have no internet connection, peer-to-peer connections are possible, one of the computing devices may act as the master in the speaker mesh network, coordinating playback and sending directives to the other computer device members ] [ col 10, lines 48-67; and col 13, lines 17-44 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kuang, Lau and Toksoz because the teaching of Toksoz would enable to provide content sharing platform, and in particular, to a mesh network of nearby devices as a combine speaker system for audio [ Toksoz, col 1, lines 7-10 ].



19.	As per claims 57, and 58, they are rejected for similar reasons as stated above in claims 50, and 51.

20.	As per claims 64, and 65, they are rejected for similar reasons as stated above in claims 50, and 51.

Response to Arguments

21.	Applicant’s arguments with respect to claim(s) 45-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446